            Case 1:18-cv-00996-PB Document 69 Filed 05/11/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE

__________________________________________
Conservation Law Foundation, Inc.               )
                                                )
      Plaintiff                                 )
                                                )
v.                                              )                     Civil Action No.
                                                )                     1:18-cv-00996-PB
New Hampshire Fish and Game Department, et al., )
                                                )
      Defendants                                )
__________________________________________)


      STATE’S OBJECTION TO PLAINTIFF’S MOTION FOR CLARIFICATION

       NOW COME Glenn Normandeau, Robert Phillipson, David Patch, Paul G. McInnis,

Christopher Hodgdon, Eric G. Stohl, Ray Green, Marc Lachance, Paul DeBow, Frederick T.

Bird, Christina Luppi, and Bruce Temple (“Defendants”) by and through their counsel, the

Office of the Attorney General (collectively the “State”), and hereby object to Plaintiff’s Motion

for Clarification. In support of this objection, the State avers as follows:

       1.      On November 27, 2019 and December 3, 2019, respectively, the State and the

Conservation Law Foundation (“CLF”) each filed cross-motions for summary judgment. Docs.

44 & 47.

       2.      On December 31, 2019, the United States Environmental Protection Agency

(“EPA”) issued a draft new National Pollution Discharge Elimination System (“NPDES”) permit

for the Powder Mill Fish Hatchery. Docs. 53-3 (EPA Public Notice) & 53-4 (Draft Permit).

       3.      On March 25, 2020, the Court held a telephonic status conference on the parties’

cross-motions for summary judgment. During the conference, the Court announced that it would




                                                  1
             Case 1:18-cv-00996-PB Document 69 Filed 05/11/20 Page 2 of 3



be denying summary judgment on all “Direct Discharge” claims, without prejudice to the parties

refiling.

        4.      On April 2, 2020, the parties filed a Joint Motion to Continue Trial and Extend

Other Case Deadlines. Doc. 64.

        5.      On April 6, 2020, the Court issued a Memorandum & Order memorializing the

decisions made at the March 25, 2020 status conference, including the denial of “the parties’

motions for summary judgment as they pertain to the Direct Discharge claims, without prejudice

to their right to re-file once the new NPDES permit issues.” Doc. 65 at 8.

        6.      On April 7, 2020, the Court’s Memorandum & Order was served on the parties

through the Court’s ECF system.

        7.      On April 7, 2020, the Court endorsed the parties’ joint motion to continue, and a

trial notice issued scheduling trial for the two-week period beginning on August 4, 2020.

        8.      On April 27, 2020, CLF filed a Motion for Clarification of the Court’s

Memorandum & Order of April 6, 2020, to which the State now objects.

        9.      A memorandum of law in support of this objection is filed herewith.

        WHEREFORE, for the reasons set forth in the concurrently filed memorandum of law,

the State respectfully requests that this Honorable Court deny CLF’s motion for clarification and

grant such further relief as is equitable and just.




                                                      2
          Case 1:18-cv-00996-PB Document 69 Filed 05/11/20 Page 3 of 3



                                            Respectfully submitted,

                                            GLENN NORMANDEAU;
                                            ROBERT PHILLIPSON;
                                            DAVID PATCH;
                                            PAUL G. MCINNIS;
                                            CHRISTOPHER HODGDON;
                                            ERIC G. STOHL;
                                            RAY GREEN;
                                            MARC LACHANCE;
                                            PAUL DEBOW;
                                            FREDERICK T. BIRD;
                                            CHRISTINA LUPPI; and
                                            BRUCE TEMPLE

                                            By their attorney,

                                            GORDON J. MACDONALD
                                            Attorney General


Date: May 11, 2020                          /s/ Christopher G. Aslin
                                            Christopher G. Aslin, Bar No. 18285
                                            Senior Assistant Attorney General
                                            New Hampshire Department of Justice
                                            33 Capitol Street
                                            Concord, New Hampshire 03301-6397
                                            (603) 271-3679
                                            christopher.aslin@doj.nh.gov



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has this day been forwarded via the Court’s

Electronic Case Filing System to:

       Thomas F. Irwin, Esq.                        Heather A. Govern, Esq.
       Conservation Law Foundation                  Conservation Law Foundation
       27 North Main Street                         62 Summer St.
       Concord, NH 03301                            Boston, MA 02110


Date: May 11, 2020                          /s/ Christopher G. Aslin
                                            Christopher G. Aslin

                                                3
